DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4, 6 – 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuma (U.S. Patent # 9127771).

Regarding claim 1, Okuma discloses a seal structure (figs 3 and 5) between a piston (4) and a cylinder hole (3), in which the piston is slidable axially, in a hydraulic cylinder (4 slides in 1),



the piston having an outer circumferential surface around the axis thereof to define a sliding face (sliding face of piston 4), the cylinder hole having an inner circumferential surface around the axis thereof to define a slide-receiving face (slide receiving face of 3) to which the sliding face of the piston faces and over which the piston slides (fig 3),

the sliding face of the piston having a recess groove (groove 6) that extends around the axis of the piston (6 around ‘L’) and opens in a radial direction of the piston (6 radially), the recess groove holding a proximal part, serving as an inner circumferential part ( as seen in examiner annotated fig 3 below), of a packing made of a rubber elastic material (20 made of rubber, abstract), the packing including a distal part, serving as an outer circumferential part, protruding from the sliding face ( as seen in examiner annotated fig 3 below),

the distal part of the packing including a first sealing part at a side edge of the packing that is adjacent to the first chamber in the axial direction ( as seen in examiner annotated fig 3 below) (first and second sealing parts 31, 31 can be formed integrally with the seal member 20, Col 5, Lines 39 -41) and a second sealing part at a side edge of the packing that is adjacent to the second chamber in the axial direction ( as seen in 

the first sealing part and the second sealing part of the packing held in the recess groove each having an outside diameter smaller than the diameter of the slide-receiving face of the cylinder hole (OD of first and second sealing parts less than ID of 3),

wherein while a compressed fluid is supplied to either one of the first chamber and the second chamber, the side edge of the packing adjacent to the chamber to which the fluid is supplied is radially stretched by elastic deformation due to the pressure of the fluid, thus causing the sealing part that is one of the first sealing part and the second sealing part and that is adjacent to the chamber, to which the fluid is supplied, to reduce a gap formed with the slide-receiving face of the cylinder hole or come into contact with the slide-receiving face (when under fluid pressure in fig 5, first and second sealing parts 31, 31 contact slide receiving face of 3).

    PNG
    media_image1.png
    699
    614
    media_image1.png
    Greyscale





Regarding claim 2, Okuma discloses the seal structure,

wherein the packing and the recess groove each have a cross-section along the axis that is symmetric in the radial direction ( as seen in examiner annotated fig 3 below), and

wherein the recess groove has a depth extending in the radial direction from the sliding face to a bottom surface, with which a proximal end of the packing is in contact, of the recess groove (proximal end in contact with bottom surface of 6) and the depth is greater than or equal to 1/2 of the height of the packing from the proximal end to a distal end thereof (depth of 6 greater than ½ of the height of 20).

Regarding claim 3, Okuma discloses the seal structure, wherein the recess groove has a pair of side surfaces (side surfaces of 6) that extend radially from opposite ends of the bottom surface in the axial direction and face each other ( as seen in examiner annotated fig 3 below), and the bottom surface forms an angle of 90 degrees or less with each of the pair of side surfaces ( as seen in examiner annotated fig 3 below).

Regarding claim 4, Okuma discloses the seal structure, wherein the proximal part of the packing held in the recess groove has a maximum width in the axial direction that is smaller than a minimum width of the recess groove between the pair of side surfaces (width of 20 smaller than that of 6).


Regarding claim 6, Okuma discloses the seal structure,

wherein the packing has a pair of side faces located at opposite ends thereof in the axial direction, the pair of side faces are parallel to and opposite each other ( side surfaces of 20 are parallel), and the packing has a cross-section along the axis that is symmetric in the axial direction (20 is symmetric),

wherein the distal part of the packing has a distal face that faces the slide-receiving face ( as seen in examiner annotated fig 3 below), and

wherein the first sealing part is located at the side edge of the distal face adjacent to the first chamber in the axial direction ( as seen in examiner annotated fig 3 below), and the second sealing part is located at the side edge of the distal face adjacent to the second chamber in the axial direction ( as seen in examiner annotated fig 3 below).

Regarding claim 7, Okuma discloses the seal structure, wherein the first sealing part is formed by a first projection projecting from the distal face toward the slide-receiving face ( as seen in examiner annotated fig 3 below), and the second sealing part is formed by a second projection projecting from the distal face toward the slide-receiving face ( as seen in examiner annotated fig 3 below).

Regarding claim 8, Okuma discloses the seal structure, wherein the first projection and the second projection each have a tip formed by an angular portion that forms an acute angle with the corresponding one of the pair of side faces of the packing (tips make acute angles with side surfaces of 20).

Regarding claim 9, Okuma discloses the seal structure, wherein the distance from the slide-receiving face to the tip of the first projection is equal to the distance from the slide- receiving face to the tip of the second projection (distance between face of 3 and the tips are equal to each other).

Regarding claim 10, Okuma discloses the seal structure,

wherein the distal face of the packing is parallel to the slide-receiving face (distal face 30 parallel to face of 3),

wherein each of the first projection and the second projection has a height from the distal face to the tip and the height of the first projection is equal to that of the second projection (height of two projections are equal to each other), and

wherein the first projection and the second projection are spaced apart from each other in the axial direction ( as seen in examiner annotated fig 3 below).

Regarding claim 11, Okuma discloses the seal structure,

wherein each of the first projection and the second projection is wedge-shaped such that the width of the projection in the axial direction gradually decreases in a direction from the distal face to the tip ( as seen in examiner annotated fig 3 below).

Regarding claim 12, Okuma discloses the seal structure, wherein the distal face of the packing has a labyrinth projection (21), serving as a labyrinth seal (fig 3), located between the first projection and the second projection ( as seen in examiner annotated fig 3 below).

Regarding claim 17, Okuma discloses a hydraulic cylinder comprising: the seal structure (fig 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okuma in view of Terauchi (U.S. Patent # 5390939).

Regarding claim 5, Okuma discloses the seal structure.
Okuma does not disclose wherein the proximal end of the packing is fixed to the bottom surface of the recess groove with adhesive.
However, Terauchi teaches wherein the proximal end of the packing is fixed to the bottom surface of the recess groove with adhesive (19A bonded to bottom surface of 20, fig 11A).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to adhere the proximal end of the packing of Okuma with the bottom surface of the recess groove of Terauchi to completely watertightly seal the joint (Terauchi Col 4 Lines 40 – 44).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okuma in view of Herges (U.S. PG Pub # 20110247907).

Regarding claim 13, Okuma discloses the seal structure.
Okuma does not disclose wherein the pair of side faces of the packing each have a circular constriction groove in communication with an opening of the recess groove.
However, Herges teaches wherein the pair of side faces of the packing each have a circular constriction groove (38, fig 1)  in communication with an opening of the recess groove (6, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the constriction grooves of Herges on the side faces of Okuma so that the constriction grooves can be filled with lubricant or grease to reduce sliding friction (Herges Para 0036).

Regarding claim 14, the combination of Okuma and Herges discloses the seal structure, wherein the constriction groove has a curved surface (Herges 38 has curved surfaces, fig 1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Okuma.

Regarding claim 15, Okuma discloses the seal structure,

wherein the hydraulic cylinder has a supply port (2a, fig 1 same as fig 3) connected to the cylinder hole (hole of 3), and


Okuma does not disclose that the ratio of the sonic conductance C1 to the sonic conductance C2 is 2.0 or more at all times.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for ratio of conductance limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, as the seal prevents leakage and preserves the fluid within the seal assembly.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Okuma in view of Domros (U.S. Patent # 3583712).

Regarding claim 16, Okuma discloses the seal structure, wherein the piston has a wear ring (11, fig 1 same as fig 3) extending circumferentially on the sliding face such that the wear ring is located next to the packing in the axial direction (11 next to packing 7, fig 1).
Okuma does not disclose that the wear ring has an outside diameter larger than that of the packing while the compressed fluid is supplied to neither the first chamber nor the second chamber.
However, Domros teaches that the wear ring has an outside diameter larger than that of the packing while the compressed fluid is supplied to neither the first chamber nor the second chamber (OD of 14 larger than that of 1, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the height of the wear ring of Okuma with that of Domros as the wear ring provides support to the seal ring and avoid wear out of the packing.



    PNG
    media_image1.png
    699
    614
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675